Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1, 2, 3, 4, 5, 6, 7, 8,  9, 11, 13-14, 15, 16, 17, 19, 20, 21, 22, and 23 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2011/0219363 A1 discloses method of dynamically linking an application program on an embedded platform, wherein the embedded platform comprises a middle layer, the middle layer comprises at least one class, each class is encapsulated from at least one function interface of an embedded operation system and corresponds to a virtual function table, and elements of the virtual function table respectively correspond to the at least one function interface of the embedded operation system, an application program to be linked comprises at least one class, each class is encapsulated from at least one function interface of the application program and corresponds to the virtual function table, and elements of the virtual function table respectively correspond to the at least one function interface of the application program; the method comprises: compiling the application program into Position Independence Codes (PICs), wherein storage positions of different code sections in the PICs which are obtained by compiling different functions of the application program do not overlap with each other; copying all the PICs into a memory of the embedded operation system; creating a class pointer, and transferring the class pointer between a class of a middle layer and the class of the application program to dynamically link the application program.

However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … transmitting the first operation and the populated parameters to a fuzzer module located on a virtual machine hosted by the host system, the fuzzer module configured as firmware on the virtual machine operating independent of the virtual machine’s RAM; executing the first operation, by the fuzzer module, against the one or more virtual devices using the populated parameters; and ending a request, by the fuzzer module, to the hypervisor for a second operation; wherein an operation table is embedded in the fuzzer module, the operation table including a plurality of operations available to execute against the one or more virtual
devices to be performed against the one or more virtual devices.
 	 Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/CAMQUY TRUONG/
Primary Examiner, Art Unit 2195